In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Defendant
v. Criminal Action No. 1:13-CR-435-1

United States of America,
Plaintiff

Nome! Nee Nee ee eee Nee eee ee” ee eee”

DEFENDANT’S MOTION FOR STAY OF JUDGMENT PENDING

APPEAL AND ITS SUPPORTING MEMORANDUM OF LAW —
EMERGENCY MOTION

NOW COMES the criminal Defendant Brian David Hill ("Brian D. Hill"),
("Defendant", “Brian”, or “Hill”), by and through Brian David Hill who is acting
Pro Se in this action before this Honorable Court in the Middle District of North
Carolina, and hereby respectfully moves this Court for a stay of its September 12,
2019 Judgment (“judgment”) and Order (Document No. 186) pending final appeal
of this case. Hill also asks that the appearance bond conditions (Document No.
176, Attachment 3, Attachment 2) be reinstated for Hill’s supervised release
pending final appeal. A “DECLARATION OF BRIAN DAVID HILL IN
SUPPORT OF DEFENDANT’S MOTION FOR STAY OF JUDGMENT
PENDING APPEAL AND ITS SUPPORTING MEMORANDUM OF LAW?” is
also filed with this motion in support of such motion. This is pursuant to Fed. R.
App. P. 8; Loc. R. 8. See also Loc. R. 18 (stay pending consideration of petition for
review). Also pursuant to Rule 38. Staying a Sentence or a Disability, of the Fed.

Rules of Crim. Procedure.

Case 1:13-cr-00435-TDS Document 192 Filed 09/18/19 Pane 1 of 6
In the alternative, Hill requests that this Court stay those portions of its decision
ordering for Hill to voluntarily surrender to federal prison on December 6, 2019,
and of the GPS location monitoring since Hill had been completely compliant with
the appearance bond conditions that such portions be stayed until the final appeal

of this case.

Both the Notice of Interlocutory Appeal (Document #187; “PRO SE NOTICE OF
APPEAL (Interlocutory) by BRIAN DAVID HILL re 183 Order on Motion to
Continue. (Entered: 09/12/2019)”), and Notice of Appeal (Document #190; “PRO
SE NOTICE OF APPEAL without payment of fees by BRIAN DAVID HILL.
(Entered: 09/12/2019)”), were transmitted to the U.S. Court of Appeals for the
Fourth Circuit. See Document #191, “Electronic Transmission of Notice of Appeal
and Docket Sheet as to BRIAN DAVID HILL to US Court of Appeals re: 187
Notice of Appeal — Interlocutory and 190 Notice of Appeal Without Fee Payment.
(Daniel, J) (Entered: 09/13/2019)”.

Because the Defendant had filed a Notice of Interlocutory Appeal (Document No.
187) with the U.S. Probation Office in the federal courthouse in Winston-Salem
around noon (12:00PM-12:30PM) since that courthouse has no manned clerk’s
office and was delivered to the CSO, and was noted before the hearing had begun,
the Judgment on September 12" may had been a procedural due process error and
an error of law regarding Hill’s due process right to appeal a decision, the appeal
should have been acted upon prior to commencement of such hearing. For this
exact reason, the Defendant should be placed back on the appearance bond
conditions (Document No. 176) that was set by the Western District of Virginia
prior to the final appeal decision in this case. Brian had been compliant with the
bond conditions and had attended all mental! health appointments and was
reportedly at the courthouse approximately two hours early. Brian poses no flight

2

Case 1:13-cr-00435-TDS Document 192 Filed 09/18/19 Pane ? of 6
risk and would be happy with the court reverting Brian’s release conditions back to

those conditions of his appearance bond before the erroneous judgment was made
on September 12, 2019.

Brian had been documented (Document No. 86) as having Obsessive Compulsive
Disorder (“OCD”), Type 1 brittle Diabetes and Generalized Anxiety Disorder.
Brian also has eczema and being forced to wear an ankle monitor may exacerbate

one or more medical conditions of Defendant on record.

The Hon. U.S. Magistrate Judge Robert S. Ballou under Document #176 and all
attachments show that he approved of Defendant’s bond conditions for the
Supervised Release Revocation hearing, and that the “Government does not oppose
bond” under Document #176-1 in the Middle District of North Carolina (Western
District of Virginia Case #7:18-mj-00148, Document #21, Filed 05/14/19). He
approved such bond conditions for Brian’s release without requiring an excessive

and harsh ankle monitor.

Analysis of “Rule 8. Stay or Injunction Pending Appeal; (a) Motion for Stay”

“(1) Initial Motion in the District Court. A party must ordinarily move first in the
district court for the following relief: (A) a stay of the judgment or order of a
district court pending appeal”;

“(B) Approval of a bond or other security provided to obtain a stay of judgment”;
or “(C) an order suspending, modifying, restoring, or granting an injunction while
an appeal is pending.”

There is a $20,000 unsecured bond that was already posted in the Western District
of Virginia, a bond with specific conditions has already been approved by the
Court prior to the final revocation hearing which was appealed prior to the final
revocation hearing (Notice of Interlocutory Appeal, Document #187) and was
appealed right after the hearing (Notice of Appeal, Document #190), the

Government in Roanoke did not object to the bond and conditions of that bond.

3

Case 1:13-cr-00435-TDS Document 192 Filed 09/18/19 Pane 3 of 6
There is no good reason why the Defendant should not be placed back on the bond
conditions and be relived of the ankle monitor (GPS location monitoring) as set

forth by the Court prior to the appealed Judgment on September 12, 2019.

A. bond or other security was already provided, and that appearance bond
conditions would be reinstated if the Court of Appeals reverses the final judgment
on September 12, 2019, by the Hon. Judge Thomas D. Schroeder.

Brian the Defendant prays for relief from the final judgment on September 12,
2019 from this court, pending appeal of the judgment that was made that day. God
Bless America, god bless the good people in the U.S. District Court.

Respectfully filed with the Court, this the 17" day of September, 2019.

Respectfully submitted,
Brian A
Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

U'SWG.O.

Former U.S.W.G.O. Alternative News reporter
I stand with QANON/Donald-Trump — Drain the Swamp
Make America Great Again

     

CERTIFICATE OF SERVICE

Case 1:13-cr-00435-TDS Document 192 Filed 09/18/19 Pane 4 of 6
Defendant hereby certifies that on September 17, 2019, service was made by

mailing the original of the foregoing:

“DEFENDANT’S MOTION FOR STAY OF JUDGMENT PENDING APPEAL
AND ITS SUPPORTING MEMORANDUM OF LAW —EMERGENCY

MOTION”

by deposit in the United States Post Office, in an Priority Mail envelope, Postage
prepaid, on September 17, 2019 addressed to the Clerk of the Court in the U.S.
District Court, for the Middle District of North Carolina, 324 West Market Street,

Suite 1, Greensboro, NC 27401.

It is under Certified Mail tracking number 7017-2680-0000-5750-9139

Then pursuant to 28 U.S.C. §1915(d), Defendant requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this

action:

 

Anand Prakash Ramaswamy
U.S. Attorney Office

Civil Case # 1:17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov

 

 

Angela Hewlett Miller

U.S. Attorney Office

Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
angela.miller@usdoj.gov

 

This is pursuant to Defendant's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Date of signing:

Seplember, 17 2017

 

 

 

Respectfully submitted,

B ' ,
Signed

Brian D. Hill (Pro Se)
310 Forest Street, Apartment 1

 

Case 1:13-cr-00435-TDS Document 192 Filed 09/18/19 Pane 5 of 6

 

 
 

 

Martinsville, Virginia 24112
Phone #: (276) 790-3505

    

the Swamp
Make America Great Again

 

 

Cana

Allance pe D
help me

SOS

Case 1:13-cr-00435-TDS Document 192 Filed 09/18/19 Pane 6 of 6

 
